EXHIBIT 10.10
STINGER SYSTEMS, INC.
2701 N. Rocky Point Drive, Suite 1130
Tampa, Florida 33607
September 12, 2008
     Gentlemen:
     Reference is hereby made to (a) that certain Securities Purchase Agreement,
of even date herewith (the “DOF Purchase Agreement”), by and between Stinger
Systems, Inc., a Nevada corporation (the “Company”) and Debt Opportunity Fund,
LLLP., a Florida limited liability limited partnership (“DOF”), (b) that certain
Securities Purchase Agreement, dated February 29, 2008 (the “February Purchase
Agreement”), by and between the Company and Castlerigg Master Investments, LTD.
(“Castlerigg”), (c) that certain Securities Purchase Agreement, dated August 3,
2007 (the “August Purchase Agreement”), by and between the Company and
Castlerigg, and (d) the certain Placement Agent Agreement, dated May 16, 2007,
as amended on June 30, 2008 (the “Placement Agent Agreement”), by and between
the Company and Midtown Partners & Co. LLC, a Florida limited liability company
(“Midtown”).
     Pursuant to the DOF Purchase Agreement, DOF acquired (i) a 10% Senior
Secured Convertible Note (the “DOF Note”) convertible up to 10,344,828 shares of
common stock of the Company, par value $0.001 per share (“Common Stock”), and
(ii) a common stock purchase warrant exercisable for up to 12,931,035 shares of
Common Stock (the “DOF Warrant”).
     Pursuant to the August Purchase Agreement, Castlerigg acquired (i) a Senior
Secured Convertible Note (the “August Note”) in the aggregate principal amount
of $3,000,000, originally convertible on the date of issuance into 4,730,369
shares of Common Stock, but, after adjustments pursuant to Sections 7(a) and
7(d) of the August Note, currently convertible as of the date hereof into
9,452,414 shares of Common Stock and (ii) a common stock purchase warrant (the
“August Warrant”), originally exercisable on the date of issuance for 5,912,961
shares of Common Stock, but, after adjustment pursuant to Sections 2(a) and 2(c)
of the August Warrant, currently exercisable as of the date hereof for
12,931,035 shares of Common Stock.
     Pursuant to the February Purchase Agreement, Castlerigg (A) acquired (i) a
Senior Secured Convertible Note (the “February Note”) in the aggregate principal
amount of $2,150,000, originally convertible on the date of issuance into
1,720,000 shares of Common Stock, but, after adjustments pursuant to Sections
7(a) and 7(d) of the February Note, currently convertible as of the date hereof
into 7,413,793 shares of Common Stock, (ii) a common stock purchase warrant (the
“February Warrant”), originally exercisable on the date of issuance for
3,000,000 shares of Common Stock, but, after adjustment pursuant to Sections
2(a) and 2(c) of the February Warrant, currently exercisable as of the date
hereof into 7,297,241 shares of Common Stock and (iii) 1,250,000 shares of
Common Stock and (B) amended and restated the August Note for an Amended and
Restated Senior Secured Convertible Note (the “Amended and Restated Note”, and
together with the DOF Note, the August Note and the February Note, the “Notes”)
in the aggregate principal amount of $2,941,200, originally convertible on the
date of issuance into 4,637,654 shares of Common Stock, but, after adjustments
pursuant to Sections 7(a) and 7(d) of the February Note, currently convertible
as of the date hereof into 9,452,414 shares of Common Stock.





--------------------------------------------------------------------------------



 



     Pursuant to the Placement Agent Agreement, Midtown acquired a common stock
purchase warrant (the “Placement Agent Warrant”) originally exercisable on the
date of issuance for 1,862,068 shares of Common Stock.
     At a meeting of the Board of Directors of the Company duly called and held
on September 9, 2008, the Board of Directors of the Company has reserved and
set-aside: (i) 10,344,828 shares of Common Stock for issuance upon exercise of
the DOF Note, (ii) 12,931,034 of Common Stock for issuance upon exercise of the
DOF Warrant, (iii) 7,413,793 shares of Common Stock for issuance upon exercise
of the February Note, (iv) 9,452,414 shares of Common Stock for issuance upon
exercise of the August Note, (v) 7,297,241 shares of Common Stock for issuance
upon exercise of the February Warrant, (vi) 12,931,035 shares of Common Stock
for issuance upon exercise of the August Warrant, and (vii) 1,862,069 shares of
Common Stock for issuance upon exercise of the Placement Agent Warrants.
     On August 23, 2008 and August 25, 2008, T. Yates Exley and Robert F.
Gruder, respectively, signed a majority written consent in the form attached
hereto as Exhibit A.
     As of the date of this Letter Agreement, the Company is seeking to increase
its authorized and unissued shares of Common Stock to provide sufficient shares
for issuance upon exercise of the DOF Warrant, the February Warrant, the August
Warrant and the Placement Agent Warrants (the “Unreserved Warrant”), for
issuance as interest payable pursuant to the terms of the DOF Note and the
August Note (the “Interest Shares”), or to otherwise satisfy its obligations
under that the terms of the DOF Note, the August Note and the February Note. As
a result, the Company has agreed to file a proxy or information statement with
the U.S. Securities and Exchange Commission (the “SEC”) and obtain such
approvals of the Company’s shareholders as may be required to increase the
Company’s authorized capital stock to allow for the reservation of shares upon
exercise of the Unreserved Warrants, and to otherwise comply with its obligation
to maintain minimum authorized capital reserves under the terms and conditions
of the DOF Purchase Agreement, the August Purchase Agreement and the February
Purchase Agreement, including maintaining reserves for the Interest Shares.
     Therefore, the Company hereby agrees with Castlerigg as follows:
     1. (a) The Company shall, on or prior to September 17, 2008 (the “Filing
Date”), prepare and file with the SEC a preliminary information statement on
Schedule 14C; (b) the Company shall, on or prior to September 30, 2008, provided
that the Company is notified by the SEC that the preliminary information
statement on Schedule 14C will not be reviewed (the “Mailing Date”), prepare and
file with the SEC, and mail to all of the Company’s shareholders, a definitive
information statement on Schedule 14C; provided, however, that if the
preliminary information statement on Schedule 14C is reviewed by the SEC, then
the “Mailing Date” shall be twenty days after receipt of comments from the SEC;
and (c) on or prior to September 17, 2008 (the “Approval Date”), (i) the
shareholders of the Company and the Board of Directors of the Company shall have
approved, at a meeting or by written consent, an amendment to the Company’s
Articles of Incorporation increasing the number of authorized shares of Common
Stock from 50,000,000 to 150,000,000 shares (such amendment, the “Charter
Amendment”), (ii) the Company shall have filed the Charter Amendment with the
Secretary of State of the State of Nevada, and (iii) the Board of Directors of
the Company shall, by written consent or at a meeting, shall have authorized,
reserved and set-aside for the purpose of issuance, no less than 130% of the sum
of the number of shares of Common Stock issuable (x) as Interest Shares pursuant
to the terms of the DOF Note, the February Note, and the August Note, (y) upon
conversion of each of the DOF Note, the February Note, and the August Note, and
(z) upon exercise of the DOF Warrant, the February Warrant, the August

-2-



--------------------------------------------------------------------------------



 



Warrant, and the Placement Agent Warrant (without taking into account any
limitations on the conversion of such notes or exercise of such warrants set
forth in such notes and warrants, respectively). In taking the foregoing
actions, the Company shall comply with the filing and disclosure requirements of
Section 14 under the 1934 Act, Nevada law, and any applicable rules or
regulations of the Over-the-Counter Bulletin Board. The Company acknowledges and
agrees to promptly respond to any comments from the SEC on the preliminary
information statement on Schedule 14C.
     2. If any event set forth in clause (a) of Section 1 above has not occurred
by the Filing Date, any event set forth in clause (b) of Section 1 above has not
occurred by the Mailing Date, or any event set forth in clause (c) of Section 1
above has not occurred by the Approval Date (any such failure or breach being
referred to as an “Event”, and the date on which such Event occurs being
referred to as “Event Date”), then in addition to any other rights Castlerigg
may have hereunder or under applicable law or any other agreement (including any
rights Castlerigg may have under the notes upon a default), on each such Event
Date and on each monthly anniversary of each such Event Date (if the applicable
Event shall not have been cured by such date) until the applicable Event is
cured, the Company shall pay to Castlerigg an amount in cash equal to one and
one half percent (1.5%) of the aggregate principal amount of Castlerigg’s Note
(in each case, a “Payment”). In the event the Company fails to make Payments in
a timely manner, such Payments shall bear interest at the rate of one and one
half percent (1.5%) per month (prorated for partial months) until paid in full.
     3. Miscellaneous.
     (a) Remedies. In the event of a breach by the Company of its obligations
under this letter agreement (this “Agreement”), Castlerigg, in addition to being
entitled to exercise all rights granted by law and under this Agreement,
including recovery of damages or a declaration of a default under the Notes,
will be entitled to specific performance of its rights under this Agreement. The
Company agrees that monetary damages would not provide adequate compensation for
any losses incurred by reason of a breach by it of any of the provisions of this
Agreement and hereby further agrees that, in the event of any action for
specific performance in respect of such breach, it shall not assert or shall
waive the defense that a remedy at law would be adequate.
     (b) Amendments and Waivers. The provisions of this Agreement, including the
provisions of this sentence, may not be amended, modified or supplemented, and
waivers or consents to departures from the provisions hereof may not be given,
unless the same shall be in writing and signed by the Company and Castlerigg.
     (c) Successors and Assigns. This Agreement shall inure to the benefit of
and be binding upon the successors and permitted assigns of each of the parties
and shall inure to the benefit of Castlerigg. Castlerigg may assign their
respective rights hereunder in the manner and to the persons as permitted under
the DOF Purchase Agreement, the February Purchase Agreement or the August
Purchase Agreement , as applicable.
     (d) This Agreement shall be binding upon and inure to the benefit of the
parties and their respective successors and assigns, including any purchasers of
the notes or the warrants referred to above. The Company shall not assign this
Agreement or any rights or obligations hereunder without the prior written
consent of Castlerigg. Castlerigg may assign some or all of its rights hereunder
without the

-3-



--------------------------------------------------------------------------------



 



consent of the Company, in which event such assignee shall have the same rights
as Castlerigg hereunder with respect to such assigned rights.
     (e) Execution and Counterparts. This Agreement may be executed in two or
more counterparts, all of which when taken together shall be considered one and
the same agreement and shall become effective when counterparts have been signed
by each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile transmission or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile or ”.pdf” signature page were an original
thereof.
     (f) Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by the
internal laws of the State of New York, without giving effect to any choice of
law or conflict of law provision or rule (whether of the State of New York or
any other jurisdictions) that would cause the application of the laws of any
jurisdictions other than the State of New York.
     (g) Cumulative Remedies. The remedies provided herein are cumulative and
not exclusive of any other remedies provided by law.
     (h) Headings. The headings in this Agreement are for convenience only, do
not constitute a part of the Agreement and shall not be deemed to limit or
affect any of the provisions hereof.
[remainder of page intentionally left blank]

-4-



--------------------------------------------------------------------------------



 



                  Very truly yours,    
 
                STINGER SYSTEMS, INC.    
 
           
 
  By:   /s/ Robert F. Gruder
 
President    

If the foregoing is acceptable, please sign below where indicated.
APPROVED AND ACCEPTED:

          CASTLERIGG MASTER INVESTMENTS LTD.
      By:   Sandell Asset Management Corp.                     By:   /s/ Timothy
O’Brien     Name:     Timothy O’Brien     Title:     Chief Financial Officer    
 

-5-



--------------------------------------------------------------------------------



 



EXHIBIT A

 



--------------------------------------------------------------------------------



 



WRITTEN CONSENT
OF
THE STOCKHOLDERS
OF
STINGER SYSTEMS, INC.
                    , 2008
The undersigned holders of outstanding shares of capital stock of Stinger
Systems, Inc., a Nevada corporation (the “Corporation”), acting pursuant to
Section 78.320.2 of the Nevada Revised Statutes and Article II, Section 2.4 of
the Corporation’s By-Laws (the “By-Laws”), do hereby consent that the following
actions be taken by written consent:
Amendment to the Articles of Incorporation.
RESOLVED, that the amendment of the Articles of Incorporation of the Corporation
to (i) increase the total number of authorized shares of Common Stock to
150,000,000; (ii) authorize 1,000,000 shares of Preferred Stock with rights and
preferences as more fully set forth in the Certificate of Amendment to the
Articles of Incorporation and (iii) effect a 1-for-5 reverse split with respect
to the outstanding shares of the Corporation’s Common Stock is hereby approved
in substantially the form attached hereto as Exhibit A;.
This written consent of stockholders shall be filed with the minutes of the
proceedings of the Board of Directors and stockholders.
This written consent of stockholders may be executed in counterparts, each of
which shall be deemed to be an original, but all of which together shall
constitute one and the same instrument.

     
If you are an individual, please print your name, sign and date below:
  If you are signing on behalf of an entity, please print the name of the
entity, sign and indicate your title and date below:
 
   
Thomas Exley
   
 
   
Print Name
  Name of the Entity
 
   
/s/ Thomas Exley
   
 
   
Signature
  Signature
 
   
8/23/08
   
 
   
Date
  Title
 
   
 
   
 
  Date

 



--------------------------------------------------------------------------------



 



WRITTEN CONSENT
OF
THE STOCKHOLDERS
OF
STINGER SYSTEMS, INC.
August 25, 2008
The undersigned holders of outstanding shares of capital stock of Stinger
Systems, Inc., a Nevada corporation (the “Corporation”), acting pursuant to
Section 78.320.2 of the Nevada Revised Statutes and Article II, Section 2.4 of
the Corporation’s By-Laws (the “By-Laws”), do hereby consent that the following
actions be taken by written consent:
Amendment to the Articles of Incorporation.
RESOLVED, that the amendment of the Articles of Incorporation of the Corporation
to (i) increase the total number of authorized shares of Common Stock to
150,000,000; (ii) authorize 1,000,000 shares of Preferred Stock with rights and
preferences as more fully set forth in the Certificate of Amendment to the
Articles of Incorporation and (iii) effect a 1-for-5 reverse split with respect
to the outstanding shares of the Corporation’s Common Stock is hereby approved
in substantially the form attached hereto as Exhibit A;.
This written consent of stockholders shall be filed with the minutes of the
proceedings of the Board of Directors and stockholders.
This written consent of stockholders may be executed in counterparts, each of
which shall be deemed to be an original, but all of which together shall
constitute one and the same instrument.

     
If you are an individual, please print your name, sign and date below:
  If you are signing on behalf of an entity, please print the name of the
entity, sign and indicate your title and date below:
 
   
Robert Gruder
   
 
   
Print Name
  Name of the Entity
 
   
/s/ Robert Gruder
   
 
   
Signature
  Signature
 
   
8-25-08
   
 
   
Date
  Title
 
   
 
   
 
  Date

 